DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on October 21, 2021. 
Claims 1-14 are pending in the application. As such, claims 1-14 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 21, 2021.  These drawings have been accepted and considered by the Examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  In view of “a less information amount” in claim 1, it is not clear what is meant by “an information amount of the second residual signal is less than that of the dequantized third residual signal” in claim 6.  Examiner recommends rewriting it as, “an information amount of the second residual signal is greater than that of the dequantized third residual signal”, which is supported by the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent Pub. No. 2012/0173247), hereinafter Sung, in view of Guo et al. (US Patent Pub. No. 2022/0284908), hereinafter Guo.
Regarding claims 1 and 10, Sung teaches a method of generating a residual signal performed by an encoder (Sung [0008] According to an aspect of one or more exemplary embodiments, there is provided an audio signal encoder, including a mode selection unit which selects an encoding mode relating to an audio frame; a bit rate determination unit which determines a target bit rate of the audio frame based on the selected encoding mode; and a weighted linear prediction transformation encoding unit which performs a weighted linear prediction transformation encoding operation on the audio frame based on the determined target bit rate), 
the method comprising: 
identifying an input signal comprising an audio sample (Sung [0028] A pre-processing unit 110 may remove an undesired frequency component from an input audio signal, and may perform pre-filtering to adjust frequency characteristics for encoding the audio signal. For example, the pre-processing unit 110 may use pre-emphasis filtering according to the adaptive multi-rate wideband (AMR-WB) standard. In particular, the input audio signal is sampled to a predetermined sampling frequency that is appropriate for encoding. For example, a narrowband audio encoder may have a sampling frequency of 8000 Hz, and a wideband audio encoder may have a sampling frequency of 16000 Hz); 
generating a first residual signal from the input signal, using linear predictive coding (LPC) (Sung [0044] The first residual signal generation unit 220 generates a first residual signal by removing the first linear prediction data from the audio frame. The first residual signal generation unit 220 may generate the first linear prediction data by analyzing an audio signal in a plurality of audio frames or a single audio frame, and predicting a variation in a value of the audio signal. If a value of the first linear prediction data is very similar to the value of the audio signal, a range of a value of the first residual signal obtained by removing the first linear prediction data from the audio frame is relatively narrow. Accordingly, if the first residual signal is encoded instead of the audio signal, the audio frame may be encoded by using only a relatively small number of bits); 
generating a second residual signal having a less information amount than the first residual signal by transforming the first residual signal (Sung [0046] The second residual signal generation unit 240 generates a second residual signal by removing the second linear prediction data from the first residual signal. In general, a range of a value of the second residual signal is narrower than the range of the value of the first residual signal. Accordingly, if the second residual signal is encoded, the audio frame may be encoded by using a smaller number of bits); 
transforming the second residual signal into a frequency domain (Sung [0062] The frequency domain transformation unit 540 transforms the residual signal from the time domain to the frequency domain. The frequency domain transformation unit 540 may transform the residual signal to the frequency domain by performing, for example, fast Fourier transformation (FFT) or modified discrete cosine transformation (MDCT)).
Sung does not teach, however Guo teaches
and generating a third residual signal having a less information amount than the second residual signal from the transformed second residual signal, using frequency-domain prediction (FDP) encoding (Guo [0029] Long-Term Prediction (LTP) is traditionally used to predict signals that have certain periodicity in the time domain. In the case of transform coding with backward adaptation in an audio coder, the decoder unit has, in general, only the frequency coefficients at hand, an inverse transform is thus needed before the prediction. Embodiments provide Frequency Domain Least Mean Square Prediction (FDLMSP) concepts, which operate directly in the Modified Discrete Cosine Transform (MDCT) domain, and which, e.g., reduce prominently the bitrate for audio coding, even under very low frequency resolution. Thus, some embodiments may, e.g., be employed in a transform codec to enhance the coding efficiency, especially in low-delay audio coding scenarios).
Guo is considered to be analogous to the claimed invention because it is in the same field of encoding and decoding audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung further in view of Guo to allow for using frequency domain prediction. Doing so would allow for reducing the bitrate for audio coding.
Regarding claims 2 and 11, Sung in view of Guo teaches the method of claims 1 and 10.
Sung teaches
further comprising: 
packing the [residual] signal into a bitstream by quantizing the [residual] signal (Sung [0065] The quantization unit 570 quantizes the temporal-noise-shaped (i.e., "TNSed") residual signal); 
and transmitting the bitstream to a decoder (Sung [0004] A quantized bitstream is transmitted to a receiver or a decoding apparatus via a wired or wireless channel, or is stored in any of various recording media).
Sung does not teach a third residual signal, however Guo teaches
a third residual signal (Guo [0029] Long-Term Prediction (LTP) is traditionally used to predict signals that have certain periodicity in the time domain. In the case of transform coding with backward adaptation in an audio coder, the decoder unit has, in general, only the frequency coefficients at hand, an inverse transform is thus needed before the prediction. Embodiments provide Frequency Domain Least Mean Square Prediction (FDLMSP) concepts, which operate directly in the Modified Discrete Cosine Transform (MDCT) domain, and which, e.g., reduce prominently the bitrate for audio coding, even under very low frequency resolution. Thus, some embodiments may, e.g., be employed in a transform codec to enhance the coding efficiency, especially in low-delay audio coding scenarios).
Guo is considered to be analogous to the claimed invention because it is in the same field of encoding and decoding audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung further in view of Guo to allow for using frequency domain prediction. Doing so would allow for reducing the bitrate for audio coding.

Regarding claim 6, Sung teaches a method of generating a residual signal performed by a decoder (Sung [0009] According to another aspect of one or more exemplary embodiments, there is provided an audio signal decoder, including a bit rate determination unit which determines a bit rate of an encoded audio frame; and a weighted linear prediction transformation decoding unit which performs a weighted linear prediction transformation decoding operation on the audio frame based on the determined bit rate), 
the method comprising: 
unpacking a bitstream received from an encoder (Sung [0048] The audio signal decoder may decode the encoded audio frame based on the quantized second residual signal, the quantized parameters, the quantized first linear prediction coefficient, and the quantized second linear prediction coefficient); 
dequantizing a third residual signal extracted from the unpacked bitstream (Sung [0067] FIG. 6 is a block diagram of a decoder for decoding a TNSed audio signal, according to an exemplary embodiment. The audio signal decoder includes a dequantization unit 610, a frequency domain processing unit 620, an inverse TNS unit 630, a time domain transformation unit 640, a linear prediction coefficient dequantization unit 650, and a weighted linear prediction transformation decoding unit 660); 
transforming the second residual signal transformed into the frequency domain into a time domain (Sung [0071] The time domain transformation unit 640 transforms the inverse TNSed residual signal to the time domain); 
and generating a first residual signal having a greater information amount than the second residual signal, by inversely transforming a second residual signal transformed into the time domain (Sung [0072] The linear prediction coefficient dequantization unit 650 dequantizes a quantized linear prediction coefficient included in an audio frame. The weighted linear prediction transformation decoding unit 660 generates linear prediction data based on the dequantized linear prediction coefficient, and performs linear prediction decoding on an encoded audio signal by combining the linear prediction data and the transformed residual signal (i.e., the time domain residual signal)).
Sung does not teach, however Guo teaches
determining a second residual signal transformed into a frequency domain from the dequantized third residual signal, using frequency-domain prediction (FDP) decoding, wherein an information amount of the second residual signal is less than that of the dequantized third residual signal (Guo [0181] FIG. 9 shows a schematic block diagram of a decoder 201 for decoding an encoded signal 120 of the FDP prediction concept according to an example); 
Guo is considered to be analogous to the claimed invention because it is in the same field of encoding and decoding audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung further in view of Guo to allow for using frequency domain prediction. Doing so would allow for reducing the bitrate for audio coding.

Regarding claim 7, Sung in view of Guo teaches the method of claim 6.
Sung teaches
further comprising 
decoding an output signal from the first residual signal using linear predictive coding (LPC) (Sung [0053] The weighted linear prediction transformation decoding unit 330 performs weighted prediction transformation decoding on the audio frame on the basis of the determined bit rate and the determined decoding mode. Various examples of the weighted linear prediction transformation decoding unit 330 will be described in detail below with reference to FIGS. 4, 6, and 8).


Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Guo in further view of Bessette (US Patent Pub. No. 2011/0145003).

Regarding claims 3 and 12, Sung in view of Guo teaches the method of claims 1 and 10.
Sung teaches a first residual signal, LPC coefficients, and a second residual signal.
Sung in view of Guo does not teach, however Bessette teaches
wherein the generating of the second residual signal comprises: 
transforming [a first] signal into the frequency domain (Bessette [0024] TNS is a technique known to those of ordinary skill in the art of audio coding to shape coding noise in time domain. Referring to FIG. 1, a TNS system 100 comprises: [0025] A transform processor 101 to subject a block of samples of an input audio signal x[n] to a transform, for example the Discrete Cosine Transform (DCT) or the Modified DCT (MDCT), and produce transform coefficients X[k]); 
extracting [coefficients] from the transformed [first] signal (Bessette [0024] TNS is a technique known to those of ordinary skill in the art of audio coding to shape coding noise in time domain. Referring to FIG. 1, a TNS system 100 comprises: [0025] A transform processor 101 to subject a block of samples of an input audio signal x[n] to a transform, for example the Discrete Cosine Transform (DCT) or the Modified DCT (MDCT), and produce transform coefficients X[k]); 
generating [a second] signal of the frequency domain from the [first] signal using the [coefficients] (Bessette [0026] A single filter 102 applied to all the spectral bands, more specifically to all the transform coefficients X[k] from the transform processor 101 to produce filtered transform coefficients X.sub.f[k]; [0027] A processor 103 to quantize, encode, transmit to a receiver or store in a storage device, decode and inverse quantize the filtered transform coefficients X.sub.f[k] to produce quantized transform coefficients Y.sub.f[k]; [0028] A single inverse filter 104 to process the quantized transform coefficients Y.sub.f[k] to produce decoded transform coefficients Y[k]; and, finally, [0029] An inverse transform processor 105 to apply an inverse transform to the decoded transform coefficients Y[k] to produce a decoded block of output time-domain samples y[n]); 
and inversely transforming the [second] signal of the frequency domain into a time domain (Bessette [0026] A single filter 102 applied to all the spectral bands, more specifically to all the transform coefficients X[k] from the transform processor 101 to produce filtered transform coefficients X.sub.f[k]; [0027] A processor 103 to quantize, encode, transmit to a receiver or store in a storage device, decode and inverse quantize the filtered transform coefficients X.sub.f[k] to produce quantized transform coefficients Y.sub.f[k]; [0028] A single inverse filter 104 to process the quantized transform coefficients Y.sub.f[k] to produce decoded transform coefficients Y[k]; and, finally, [0029] An inverse transform processor 105 to apply an inverse transform to the decoded transform coefficients Y[k] to produce a decoded block of output time-domain samples y[n]).
Bessette is considered to be analogous to the claimed invention because it is in the same field of encoding and decoding audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung in view of Guo further in view of Bessette to allow for temporal noise shaping (TNS). Doing so would allow for simultaneous time-domain and frequency-domain noise shaping for TDAC transforms.
Regarding claim 9, Sung in view of Guo teaches the method of claim 6.
Sung in view of Guo does not teach, however Bessette teaches
wherein the extracting of the first residual signal comprises: 
transforming a second residual signal transformed into the time domain into the frequency domain (Bessette [0027] A processor 103 to quantize, encode, transmit to a receiver or store in a storage device, decode and inverse quantize the filtered transform coefficients X.sub.f[k] to produce quantized transform coefficients Y.sub.f[k]; [0028] A single inverse filter 104 to process the quantized transform coefficients Y.sub.f[k] to produce decoded transform coefficients Y[k]; and, finally, [0029] An inverse transform processor 105 to apply an inverse transform to the decoded transform coefficients Y[k] to produce a decoded block of output time-domain samples y[n]); 
extracting an LPC coefficient from the transformed second residual signal (Bessette [0027] A processor 103 to quantize, encode, transmit to a receiver or store in a storage device, decode and inverse quantize the filtered transform coefficients X.sub.f[k] to produce quantized transform coefficients Y.sub.f[k]; [0028] A single inverse filter 104 to process the quantized transform coefficients Y.sub.f[k] to produce decoded transform coefficients Y[k]; and, finally, [0029] An inverse transform processor 105 to apply an inverse transform to the decoded transform coefficients Y[k] to produce a decoded block of output time-domain samples y[n]); 
generating a first residual signal of the frequency domain based on the second residual signal and the extracted LPC coefficient (Bessette [0027] A processor 103 to quantize, encode, transmit to a receiver or store in a storage device, decode and inverse quantize the filtered transform coefficients X.sub.f[k] to produce quantized transform coefficients Y.sub.f[k]; [0028] A single inverse filter 104 to process the quantized transform coefficients Y.sub.f[k] to produce decoded transform coefficients Y[k]; and, finally, [0029] An inverse transform processor 105 to apply an inverse transform to the decoded transform coefficients Y[k] to produce a decoded block of output time-domain samples y[n]); 
and transforming the first residual signal of the frequency domain into the time domain (Bessette [0027] A processor 103 to quantize, encode, transmit to a receiver or store in a storage device, decode and inverse quantize the filtered transform coefficients X.sub.f[k] to produce quantized transform coefficients Y.sub.f[k]; [0028] A single inverse filter 104 to process the quantized transform coefficients Y.sub.f[k] to produce decoded transform coefficients Y[k]; and, finally, [0029] An inverse transform processor 105 to apply an inverse transform to the decoded transform coefficients Y[k] to produce a decoded block of output time-domain samples y[n]).
Bessette is considered to be analogous to the claimed invention because it is in the same field of encoding and decoding audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung in view of Guo further in view of Bessette to allow for decoding of temporal noise shaping (TNS). Doing so would allow for simultaneous time-domain and frequency-domain noise shaping for TDAC transforms.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Guo in further view of Takahashi (US Patent Pub. No. 2013/0322644).

Regarding claims 4 and 13, Sung in view of Guo teaches the method of claims 1 and 10.
Sung in view of Guo does not teach, however Takahashi teaches
wherein the generating of the third residual signal comprises: 
extracting, from the second residual signal, peak information of the second residual signal (Takahashi [0066] Furthermore, in the first embodiment of the present invention, since the separation masks are generated from the harmonic suppressed component D[n, t] obtained by suppressing peaks of the cepstrum C[n, t] in the high-order region Q.sub.B corresponding to the fine structure, the envelope structure of the sound signal S.sub.X is sustained before and after the separation process. Accordingly, it is possible to generate the sound signals S.sub.H and S.sub.P while sustaining the quality (envelope structure) of the sound signal S.sub.X); 
and determining the third residual signal processed with harmonic suppression from the second residual signal, using the peak information (Takahashi [0066] Furthermore, in the first embodiment of the present invention, since the separation masks are generated from the harmonic suppressed component D[n, t] obtained by suppressing peaks of the cepstrum C[n, t] in the high-order region Q.sub.B corresponding to the fine structure, the envelope structure of the sound signal S.sub.X is sustained before and after the separation process. Accordingly, it is possible to generate the sound signals S.sub.H and S.sub.P while sustaining the quality (envelope structure) of the sound signal S.sub.X).
Takahashi is considered to be analogous to the claimed invention because it is in the same field of audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung in view of Guo further in view of Takahashi to allow for harmonic suppression. Doing so would allow for generating a separation mask used to suppress a harmonic component or a nonharmonic component of the sound signal based on a resultant cepstrum in which the peaks of the high-order region have been suppressed.

Regarding claims 5 and 14, Sung in view of Guo in view of Takahashi teaches the method of claims 4 and 13.
Sung in view of Guo does not teach, however Takahashi teaches
wherein the extracting of the peak information comprises: 
performing a correlation operation on the second residual signal (Takahashi [0066] Furthermore, in the first embodiment of the present invention, since the separation masks are generated from the harmonic suppressed component D[n, t] obtained by suppressing peaks of the cepstrum C[n, t] in the high-order region Q.sub.B corresponding to the fine structure, the envelope structure of the sound signal S.sub.X is sustained before and after the separation process. Accordingly, it is possible to generate the sound signals S.sub.H and S.sub.P while sustaining the quality (envelope structure) of the sound signal S.sub.X);
extracting peaks of the second residual signal from a result of the correlation operation (Takahashi [0066] Furthermore, in the first embodiment of the present invention, since the separation masks are generated from the harmonic suppressed component D[n, t] obtained by suppressing peaks of the cepstrum C[n, t] in the high-order region Q.sub.B corresponding to the fine structure, the envelope structure of the sound signal S.sub.X is sustained before and after the separation process. Accordingly, it is possible to generate the sound signals S.sub.H and S.sub.P while sustaining the quality (envelope structure) of the sound signal S.sub.X);  
generating a pitch chain based on the extracted peaks (Takahashi [0077] While the frequency component B[f, t] of the first embodiment corresponds to the amplitude spectrum obtained by suppressing the harmonic structure of the harmonic component for the fine structure from which the envelope structure (low-order component C.sub.A[n, t]) of the sound signal S.sub.X has been eliminated, the frequency component E[f, t] of the third embodiment corresponds to an amplitude spectrum obtained by suppressing the harmonic structure of the harmonic component for the sound signal S.sub.X including both the envelope structure and the fine structure (i.e. amplitude spectrum in which the envelope structures of the harmonic and nonharmonic components and the fine structure of the nonharmonic component have been reflected));
and determining the peak information using the pitch chain (Takahashi [0077] While the frequency component B[f, t] of the first embodiment corresponds to the amplitude spectrum obtained by suppressing the harmonic structure of the harmonic component for the fine structure from which the envelope structure (low-order component C.sub.A[n, t]) of the sound signal S.sub.X has been eliminated, the frequency component E[f, t] of the third embodiment corresponds to an amplitude spectrum obtained by suppressing the harmonic structure of the harmonic component for the sound signal S.sub.X including both the envelope structure and the fine structure (i.e. amplitude spectrum in which the envelope structures of the harmonic and nonharmonic components and the fine structure of the nonharmonic component have been reflected)).
Takahashi is considered to be analogous to the claimed invention because it is in the same field of audio processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung in view of Guo further in view of Takahashi to allow for harmonic suppression. Doing so would allow for generating a separation mask used to suppress a harmonic component or a nonharmonic component of the sound signal based on a resultant cepstrum in which the peaks of the high-order region have been suppressed.

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable because the prior art does not teach 
wherein the determining of the second residual signal comprises: 
extracting peak information of the second residual signal from the unpacked bitstream; 
and generating the second residual signal transformed into the frequency domain from the dequantized third residual signal and the peak information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657